DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert (US 20170267332 A1) in view of Vautier (US 2863620 A).

Regarding claim 1, Ruppert teaches an aircraft with a wing section having a chord length (Ruppert, figure 1, item 10, aerodynamic component); and
a flow separation control device secured to the wing section, the flow separation control device having a plurality of openings that extend through a thickness of the wing section (Ruppert, figure 1, item 14, boundary layer control section with porous openings) and are positioned solely between an area measured from one-third of the chord length to two-thirds of the chord length of the wing section (Ruppert, figure 1, item 14, boundary layer influencing region extends over one-third of the chord length of the wing surface);
wherein a portion of the airstream passing over the upper surface of the wing body is affected by the plurality of openings (Ruppert, figure 2, items 40 and 42, perforation openings between the flow region and airstream); and
wherein the plurality of openings reduces a flow separation in the portion of the airstream passing over the upper surface of the body (Ruppert, paragraph 50, ), except:
a frame body extending from a fuselage to a rear tail wing section the frame body having a top surface and a bottom surface, the top surface and the bottom surface opposing one another;
an engine placed between the fuselage and rear tail wing section, the engine is secured to the frame body the engine having a top surface, a front end, a back end, and a bottom surface, the top surface and the bottom surface opposing one another;
the wing section attached to the frame body such that the engine is placed between the wing and the rear tail wing section
wherein the top surface of the engine extends below the top surface of the frame body and the bottom surface of the engine extends above the bottom surface of the frame body such that the engine is positioned entirely between the top surface of the frame body and the bottom surface of the frame body.

    PNG
    media_image1.png
    507
    715
    media_image1.png
    Greyscale


	Vautier teaches an aircraft configuration including:
a frame body extending from a fuselage to a rear tail wing section, the frame body having a top surface and a bottom surface, the top surface and the bottom surface opposing one another (Vautier, figure 2, item 3, fuselage with parts extending to tail)
an engine placed between the fuselage and rear tail wing section, the engine is secured to the frame body, the engine having a top surface, a front end, a back end, and a bottom surface, the top surface and the bottom surface opposing one another (Vautier, figures 1-3, items 7 and 8, engine has front end, back end, top surface, and bottom surface)
the wing section attached to the frame body such that the engine is placed between the wing and the rear tail wing section (Vautier, figure 3, items 1, 2, 3, 7, and 8, engines are between wing and rear tail section)
wherein the top surface of the engine extends below the top surface of the frame body and the bottom surface of the engine extends above the bottom surface of the frame body such that the engine is positioned entirely between the top surface of the frame body and the bottom surface of the frame body (Vautier, figure 3, items 3, 7, and 8; engines mounted between the wing and tail and are located below the top of the fuselage and above the bottom of the fuselage);
Ruppert and Vautier are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the aircraft with a boundary layer control device on the wing of Ruppert with the fuselage attached to the wings and engines mounted between the wing and tail of Vautier in order to move the aircraft center of gravity to the rear of the aircraft.

Regarding claim 2, Ruppert as modified by Vautier teaches the aircraft of claim 1, the wing section comprising:
a wing body with an upper surface and a lower surface that extend from a leading edge to a trailing edge (Ruppert, figure 1, item 10, aerodynamic surface has upper and lower surfaces from the leading edge to the trailing edge), the wing body is oriented at an angle relative to an elongated length of the frame body (Vautier, figure 3, items 1 and 2, wings are mounted at an angle with respect to fuselage).

	Regarding claim 3, Ruppert as modified by Vautier teaches the aircraft of claim 2, 
wherein the plurality of openings are positioned solely on the upper surface of the wing body (Ruppert, figure 1, item 14, boundary layer control section with porous openings is located on the aerodynamic surface’s upper surface).

Claim 7, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert (US 20170267332 A1) in view of Vautier (US 2863620 A) as applied to claim 1 above, and further in view of Stanislas (US 20100243819 A1).
Regarding claim 7, Ruppert as modified by Vautier teaches the aircraft of claim 1, except:
wherein the plurality of openings are in gaseous communication with a capillary tube extending through a thickness of the wing body.
Stanislas teaches an aircraft wherein the plurality of openings are in gaseous communication with a capillary tube extending through a thickness of the wing body (Stanislas Fig 1, item 16, tubes/ducts).
	Ruppert as modified by Vautier and Stanislas are both considered analogous art as they are both in the same field of boundary layer control. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Ruppert as modified by Vautier with the small tube/ducts of Stanislas in order to deliver air to/from holes in the porous skin.

Regarding claim 8, Ruppert as modified by Vautier and Stanislas teaches the aircraft of claim 7, wherein gas is channeled through the capillary tube and passes through the opening into the airstream (Stanislas Figure 1, item 16, tubes/ducts).

Regarding claim 11, Ruppert as modified by Vautier and Stanislas teaches the aircraft of claim 8, further comprising: an injection system, having: an inlet tube (Stanislas, Figure 1, item 16, tubes or ducts); a pump in gaseous communication with the inlet tube (Stanislas, Paragraph 23, lines 5-7); and a flow regulator in gaseous communication with the pump and the tube (Stanislas, Figure 1, item 18, solenoid valve); wherein the pump directs the gas from the inlet tube to the capillary tubes (Stanislas, Paragraph 23); and wherein the flow regulator regulates the flow rate of gas passing through the capillary tube (Stanislas, abstract, line 3-7).
	Ruppert as modified by Vautier and Stanislas are both considered analogous art as they are both in the same field of boundary layer control. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Vautier with the injection system of Stanislas in order to direct air to influence the boundary layer.

Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert (US 20170267332 A1) in view of Vautier (US 2863620 A) and Stanislas (US 20100243819 A1) as applied to claim 8 above, and further in view of Raghu (US 8382043).
Regarding claim 9, Ruppert as modified by Vautier and Stanislas teaches the aircraft of claim 8, except:
wherein the capillary tube is oriented at an angle relative to the upper surface of the wing body.
Raghu teaches an aircraft wherein the capillary tube is oriented at an angle relative to the upper surface of the wing body (Raghu Fig 9, Fluidic Array).
	Ruppert as modified by Vautier and Stanislas and Raghu are both considered analogous art as they are both in the same field of aircraft boundary layer control. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Ruppert as modified by Vautier and Stanislas with the angled orifices of Raghu in order to more effectively influence the boundary layer.

Regarding claim 10, Ruppert as modified by Al-Garni, Stanislas, and Raghu teaches the aircraft of claim 9, wherein the gas exits at an angle relative to the upper surface of the wing body (Stanislas, paragraph 25).

Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert (US 20170267332 A1) in view of Vautier (US 2863620 A) and Stanislas (US 20100243819 A1) as applied to claim 11 above, and further in view of Parente (WO 9920526).
Regarding claim 12, Ruppert as modified by Vautier and Stanislas teaches the aircraft of claim 11, except: 
wherein the inlet tube is in fluid communication with a portion of the airstream passing over the lower surface of the wing section.
Parente teaches an aircraft wherein an inlet tube is in fluid communication with a portion of the airstream passing over the lower surface of the wing section (Parente, Figure 2, item 10, air intake system).
	Ruppert as modified by Vautier and Stanislas and Parente are both considered analogous art as they are both in the same field of boundary layer control. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Ruppert as modified by Vautier and Stanislas with the inlet on the lower half of the wing of Parente in order to source high pressure  (with respect to the upper surface) air to be blown over the top of the wing.

Regarding claim 13, Ruppert as modified by Vautier and Stanislas teaches the aircraft of claim 11, except: 
further comprising: a common air chamber in gaseous communication with a plurality of capillary tubes extending through the thickness of the body and in gaseous communication with the pump (Parente, Figure 2, item 34, exit plenum).
Parente teaches an aircraft further comprising: a common air chamber in gaseous communication with a plurality of capillary tubes extending through the thickness of the body and in gaseous communication with the pump (Parente, Figure 2, item 34, exit plenum).
	Ruppert as modified by Vautier and Stanislas and Parente are both considered analogous art as they are both in the same field of boundary layer control. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Ruppert as modified by Vautier and Stanislas with the inlet on the lower half of the wing of Parente in order to source high pressure  (with respect to the upper surface) air to be blown over the top of the wing.

Response to Arguments
It is noted that the applicant has chosen to cancel claims 5-6 and 14-22
Applicant’s arguments with respect to claim(s) 1-3, and 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642